Filed 11/26/13 P. v. Daniels CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C072757

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F03876)

         v.

MARCUS AARON DANIELS,

                   Defendant and Appellant.




         Appointed counsel for defendant Marcus Aaron Daniels has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) We affirm the judgment, but direct correction of the abstract.
                                                 BACKGROUND
         On June 1, 2012, at around 8:56 a.m., Sergeant Chad Courtney of the Citrus
Heights Police Department saw defendant roll through a stop sign in a Honda Accord.
Courtney pulled behind the Accord and activated his lights and siren. Defendant



                                                             1
accelerated to 40 miles per hour and Courtney followed. Sergeant Courtney eventually
learned the Accord was stolen.
       Continuing the pursuit, Courtney turned into a cul de sac. Defendant’s car was
exiting the cul de sac and now faced Courtney’s car; defendant accelerated to 30 to 40
miles per hour and drove at Courtney’s car. In order to avoid colliding with defendant,
Courtney swerved his car to the left, across traffic and onto the curb. He lost sight of
defendant but soon found the Accord parked and abandoned about one to two blocks
away. Another officer arrived at the scene, saw defendant, and detained him. Courtney
later arrived to identify defendant as the driver of the Accord.
       Defendant presented evidence that there were no fingerprints in the Accord.
He testified that he fled from Courtney because he thought he had an outstanding arrest
warrant. He never tried to hit the officer.
       A jury convicted defendant of assault with a deadly weapon on a peace officer
(Pen. Code, § 245, subd. (c)) and felony evading an officer (Veh. Code, § 2800.2, subd.
(a)). The trial court sentenced defendant to four years in state prison, imposed various
fines and fees, and awarded 227 days of presentence credit (197 actual and 30 conduct)
pursuant to Penal Code section 2933.1. Defendant appeals.
                                        DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       We see a minor error in the abstract of judgment. At sentencing, the trial court
ordered defendant to pay a $340 main jail booking fee. (Gov. Code, § 29550.2.) The
abstract lists a $340.01 booking fee.



                                              2
       It is well settled that the oral pronouncement of judgment controls over the written
record. Any discrepancy between the two is presumed to be a clerical error, which can be
corrected at any time to reflect the court’s oral pronouncement. (People v. Farell (2002)
28 Cal. 4th 381, 384, fn. 2; People v. Mesa (1975) 14 Cal. 3d 466, 471.)
       We shall direct the trial court to correct the abstract of judgment.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed. The trial court is ordered to correct the abstract of
judgment and to forward a certified copy to the Department of Corrections and
Rehabilitation.



                                                         DUARTE               , J.



We concur:



      HULL                  , Acting P. J.



      MAURO                 , J.




                                              3